DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s amendment/Comment
2.	Claim 1-11 are allowed.

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of system for detecting carbon dioxide in a volume.  The stabilization value is a duration determined through testing to sufficient such that carbon dioxide levels give time to stabilize into a uniform decay curve.  The system comprises CO2 sensor is configured to obtain a current CO2 concentration.  A sensor control device is configured to determine whether the current CO2 concentration is greater than an ambient CO2 level, where the sensor control device is configured to determine whether the current CO2 level not decays fast enough, which increments a timer if the current CO2 level does not decay fast enough.  The system is also configured to determine, when the timer is greater than a stabilization value, whether the volume currently moves, or is static.  the system calculates moving averages needed. In this regard, the sensor control device calculates all of the necessary moving averages, and eliminates noise in the sensor data. Specifically, the moving averages for the current temperature, current CO2 level, current OO2 exponential decay rate, and empirically-determined Air Exchanges Per Hour (ACH). The system will analyze the moving average decay rate of CO2 in the enclosed volume.  The system determines whether the CO2 level is not decaying fast enough. In this regard, the system queries whether the CO2 level is greater than a nominal high threshold CO2 decay rate, in one embodiment based on a 10% threshold within which is likely acceptably close to the expected exponential decay. The nominal CO2 decay rate is determined from a combination of experimentally determined values and researched values. Further, the nominal CO2 decay rate may be tailored over time for particular enclosed volumes based on CO2 decay readings in the particular enclosed volumes during performance of the system.  The enclosed volume changes states from moving to not moving. At this point the moving average CO2 will follow one of four possibilities as long as at T0 is the CO2 levels are above the nominal atmospheric CO2 threshold value: 1. The moving average CO2 will increase. 2. The moving average CO2 will decrease but not as fast as would be expected given an assumed ACH value for the enclosed volume. 3. The moving average CO2 will exponentially decay within the bounds of tolerance for a given ACH. 4. The moving average CO2 will decrease faster than would be expected given an assumed ACH value for the enclosed volume.  Moreover, the related art indicates that this particular device and method is novel and has not been published or patented by other entities.  This along with the rest of the claimed limitations is not shown by the related art.
	Consider claim 1, the best reference found during the process of examination,Subbloie (US 20180155556 A1), discloses a nanowire heating and insulating element that includes a first layer having overlapping nanowires dispersed therein and a second layer that is two conductive portions spaced apart on either side of the first layer. Electrical potential is applied to the two conductive portions such that electricity flows through the nanowires of the first layer to heat the heating element. In addition, the heating element may be applied to existing surfaces of a room having a multiple sensor pack therein which is in wireless communication with multiple devices, or Adaptors. One or more of the adaptors supply electrical potential for the heating element and is in wireless communication with a controller which is configured to monitor usage of the Adaptors and control the Adaptors as needed to respond to usage events or environmental conditions based at least in part on readings from the sensor pack.
Consider claim 1, another best reference found during the process of examination,Newman (US 20180139415 A1), discloses a system and method for monitoring environmental and geological conditions based upon information is collected by a wide array of sensors already included in modern motor vehicles. Also included is a system for monitoring environmental and geological conditions by aggregating data collected by an array of vehicles.
Claims 7 and 9 recite features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, claims 7 and 9 are patentable over related arts.  Claims 2-6, 8 and 10-11 depend from claims 1, 7, and 9.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  

Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
  
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEKADESELASSIE GIRMA whose telephone number is (571)270-5886.  The examiner can normally be reached on M-F 8:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 270-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689